Case 1:19-bk-12170-SDR   Doc 2 Filed 05/24/19 Entered 05/24/19 16:31:38   Desc
                         Main Document    Page 1 of 7

                                                               1:19-bk-12170
Case 1:19-bk-12170-SDR   Doc 2 Filed 05/24/19 Entered 05/24/19 16:31:38   Desc
                         Main Document    Page 2 of 7

                                                               1:19-bk-12170
Case 1:19-bk-12170-SDR   Doc 2 Filed 05/24/19 Entered 05/24/19 16:31:38   Desc
                         Main Document    Page 3 of 7

                                                               1:19-bk-12170
Case 1:19-bk-12170-SDR   Doc 2 Filed 05/24/19 Entered 05/24/19 16:31:38   Desc
                         Main Document    Page 4 of 7

                                                               1:19-bk-12170
Case 1:19-bk-12170-SDR   Doc 2 Filed 05/24/19 Entered 05/24/19 16:31:38   Desc
                         Main Document    Page 5 of 7

                                                               1:19-bk-12170
Case 1:19-bk-12170-SDR   Doc 2 Filed 05/24/19 Entered 05/24/19 16:31:38   Desc
                         Main Document    Page 6 of 7

                                                               1:19-bk-12170
Case 1:19-bk-12170-SDR   Doc 2 Filed 05/24/19 Entered 05/24/19 16:31:38   Desc
                         Main Document    Page 7 of 7

                                                               1:19-bk-12170
